United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________
Appearances:
Frankie Anderson, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1534
Issued: August 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 26, 2016 appellant filed a timely appeal from a February 25, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the February 25, 2016 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB
126 (2005).

ISSUE
The issue is whether appellant met her burden of proof to establish that total disability for
the periods January 22 to March 11 and April 21 to 25, 2015, and on specific dates of June 4,
July 25, and 27, 2015 was due to her accepted bilateral carpal tunnel syndrome.
FACTUAL HISTORY
On January 17, 2015 appellant, then a 59-year-old sales and distribution associate, filed
an occupational disease claim (Form CA-2) alleging that she developed arthritis in her left thumb
as a result of carrying letters and flats and throwing parcels for four to five hours. She first
became aware of her condition and realized that it resulted from her employment on
September 30, 2014. Appellant stopped work on January 16, 2015.
By letter dated January 26, 2015, OWCP advised appellant that no evidence was received
to support her occupational disease claim. It requested that she submit additional factual and
medical evidence and respond to specific questions to establish a diagnosed medical condition
due to factors of her employment. Appellant was afforded 30 days to submit the requested
information. A similar letter requesting additional information was also sent to the employing
establishment.
On February 3, 2015 OWCP received a January 23, 2015 report from Dr. Novarro C.
Stafford, a general practitioner, who related that appellant had worked for the employing
establishment for 18 years. Dr. Stafford reviewed her job duties and related that appellant
complained of having cumulative injury to her left hand, forearm, and arm for the previous six
months and of worsening disability. He noted that after she would work for approximately two
hours, her left hand would weaken and become very painful. Appellant informed him that, after
resting for approximately 30 minutes, she would be able to continue to work for approximately 2
more hours. Upon physical examination, Dr. Stafford observed free range of motion and no
focal deficits in the right upper extremity. He noted significant thenar, hypothenar space
atrophy, and tenderness over the pollicis longus tendon. Dr. Stafford also reported mild swelling
over her left dorsum of her left thumb and positive marked tenderness on palpation of the
proximal portion of her left thumb. He diagnosed carpal tunnel syndrome of the left hand and
atrophy of the thenar space of the left hand.
Dr. Stafford completed a work capacity evaluation form and duty status report dated
January 23, 2015. He provided work restrictions due to her carpal tunnel syndrome and
indicated that appellant was able to work six hours a day beginning January 24, 2015.
Dr. Stafford noted that she was capable of one hour of climbing and kneeling, two hours of
walking and twisting, four hours of bending, stooping, and reaching above the shoulder, six
hours of sitting and standing, and eight hours of fine manipulation and simple grasping with a
30-minute break every 2 hours.
care.

In a January 30, 2015 work excuse note, Dr. Stafford related that appellant was under his
He recommended that appellant remain off work from January 20 through

2

February 20, 2015.4
February 20, 2015.

Dr. Stafford indicated that appellant would be reevaluated on

Dr. Stafford continued to treat appellant and in reports dated February 20 and March 3,
2015 reviewed appellant’s history and provided findings on physical examination. He related
that an electromyography (EMG) diagnostic examination completed on February 16, 2015
showed mild-to-moderate right median sensory motor neuropathy (carpal tunnel syndrome) at
the wrist. Dr. Stafford reported that a right hand orthopedic evaluation revealed carpal tunnel
syndrome. He noted that appellant had not been back to work since his last examination.
Dr. Stafford related that appellant felt that she could do some work as long as she had regular
breaks that allowed her to rest her left arm. Appellant informed him that she could work for two
hours, have a 30-minute break, and then return to continue work. Dr. Stafford diagnosed left
carpal tunnel syndrome and atrophy of the thenar space of the left hand. He opined that this was
a work-related injury since it occurred as a result of accumulative damage of the environment
that was associated with the employing establishment. Dr. Stafford reported that according to
appellant the reason she was not working was “because of the restrictions that have been applied
to her and not congruent with what [was] available at her previous position.”
Appellant also received medical treatment from Dr. Robert S. Bell, a Board-certified
orthopedic surgeon. In a report dated March 9, 2015, Dr. Bell related that he evaluated appellant
for complaints of chronic, worsening left hand pain that began on September 30, 2014. He
discussed appellant’s job duties and reviewed appellant’s history. Upon examination, Dr. Bell
reported no significant muscular atrophy or swelling of the left hand, but significant pain over
the basilar thumb joint, painful with grind test and with forced abduction of the thumb. He
diagnosed basilar thumb arthritis with significant pain. Dr. Bell recommended that appellant
avoid lifting more than 15 pounds and not perform constant repetitive pinching activities with
her left hand. He provided a duty status report which indicated that appellant could work with
specific restrictions.
On March 12, 2015 appellant returned to modified work.
OWCP accepted bilateral carpal tunnel syndrome in a decision dated March 12, 2015.
In an April 6, 2015 report, Dr. Bell noted that appellant was able to return to work with
restrictions. He recommended that appellant be seen by Dr. Kimberlea W. Staton, a Boardcertified orthopedic surgeon specializing in hand surgery.
In an April 14, 2015 report, Dr. Staton noted that she had examined appellant for
complaints of left thumb pain and that appellant was diagnosed with osteoarthritis. Upon
examination of appellant’s left thumb, Dr. Staton observed mild tenderness at the
metacarpophalangeal (MCP) joint, tenderness to palpation at the 1st carpometacarpal (CMC)
joint, and palpable crepitation to passive range of motion. She diagnosed left 1st CMC
osteoarthritis. Dr. Staton explained that conservative management treatment options had failed
4

This January 30, 2015 note in which Dr. Stafford recommends that appellant remain off work from January 20
through February 20, 2015 therefore contradicts his January 23, 2015 report wherein he related that appellant could
return to work on January 24, 2015, with restrictions.

3

to this point and recommended cortisone injections. She provided a duty status report which
recommended that appellant resume work on April 18, 2015 with the same restrictions.
On April 17, 2015 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period January 22 to April 16, 2015. On the reverse side of the claim form, the employing
establishment confirmed that appellant had used 268 hours of leave without pay (LWOP)
intermittently during the period January 26 to April 16, 2015. Appellant resubmitted medical
reports by Drs. Stafford, Bell, and Staton.
In an attached time analysis form (Form CA-7a), appellant indicated that she had a
doctor’s appointment on January 23, 27, and 28, March 3 and 9, April 6 and 14, 2015. She noted
that she had physical therapy on January 30, February 2, 4, 5, 10, 12, 24, and 25, and
March 5, 2015. For the remaining dates until March 11, 2015, appellant noted that she was
unable to work due to injury. She indicated that she used sick leave on April 14, 2015 and was
“off work due to pain” on April 15 and 16, 2015.
Dr. Bell examined appellant again and in an April 20, 2015 report explained that she had
received an injection for her left hand condition and experienced significant pain. He noted that
she was not able to do anything with her left hand and was unable to work. In an attached duty
status report, Dr. Bell noted that appellant had been off work since April 14, 2015 due to
treatment of her left hand.
Appellant had a follow-up examination with Dr. Bell on April 27, 2015. Dr. Bell noted
improvement of her left hand and authorized her to return to work with restrictions. He further
reported that it was “very likely” that appellant would have chronic problems with her left hand
and would need to be off work periodically for flare ups. Dr. Bell provided a duty status form,
which indicated that appellant could resume work on April 27, 2015 with his specified
restrictions.
By letter dated May 4, 2015, OWCP informed appellant that it received her claim for
wage-loss compensation for the period January 22 through April 16, 2015. It requested
additional evidence to establish that appellant was unable to work during the claimed period as a
result of her accepted condition. Appellant was afforded 30 days to provide the requested
information.
In another work excuse note, Dr. Stafford indicated that appellant was under his care and
should remain off work from February 21 through March 11, 2015.5 He examined appellant
again and in a narrative report related that she sustained accumulative trauma to her left hand and
arm and noted that her disability had progressively worsened. Dr. Stafford explained that she
could not perform any lifting or repetitive work with her left hand and complained of weakness
and swelling in her left upper extremity. He reported that, after reviewing appellant’s medical
history and her job duties, appellant was placed off work from January 23 through

5

This work excuse was dated April 17, 2015.

4

March 11, 2015. Dr. Stafford further noted that she received injections by Dr. Bell and was
temporarily totally disabled from work from January 23 through March 11, 2015.6
On May 5, 2015 appellant submitted another claim for wage-loss compensation (Form
CA-7) for the period April 18 to 27, 2015. In the Form CA-7a, she indicated that she was “off
work due to injury.”
In a May 26, 2015 handwritten statement, appellant responded to OWCP’s May 1, 2015
development letter. She explained that from January 16 through March 11, 2015 her supervisor
told her to stay at home until OWCP approved her occupational disease claim. Appellant noted
that on January 23 and 27 and March 3, 2015 she submitted several Form CA-17’s with
restrictions, but she was informed that light duty was not available. She related that she finally
asked Dr. Stafford to raise her restrictions on the March 9, 2015 Form CA-17 up to 15 pounds.
The employing establishment then advised her that she could start work on March 12, 2015.
Appellant explained that she was willing to work and had no intention to sit at home. She
clarified that on April 6 and 14, 2015 she worked for four hours and then had a doctor’s
appointment. Appellant noted that on April 14, 2015 Dr. Staton gave her an injection, which was
very painful for two weeks. She related that she had been working continuously since
April 28, 2015. Appellant noted that she also lost 32 hours of her annual leave and 16 hours of
sick leave while she was on LWOP status and questioned whether OWCP could do something
about her lost leave. She related that she was resubmitting all of her documentation. Appellant
resubmitted medical reports by Drs. Stafford, Bell, and Staton.
By letter dated May 29, 2015, OWCP informed appellant that it received her claim for
wage-loss compensation for the period April 18 through 27, 2015. It advised her that the
evidence submitted was insufficient to establish her claim and requested that she submit
additional evidence to establish that she was unable to work during the period claimed as a result
of her accepted condition. Appellant was afforded 30 days to submit the requested information.
Dr. Bell examined appellant again and in a June 9, 2015 report related that appellant
complained of increased pain in her thumb and had to miss time at work. He noted that appellant
called to make an appointment, but an appointment time was not available. Dr. Bell advised that
appellant be excused from work for the days that she was not available to be seen. He provided a
duty status report, which noted that appellant could return to work on June 10, 2015 with
restrictions.
In a June 22, 2015 e-mail to a human resource (HR) management specialist for the
employing establishment, OWCP explained that appellant had filed a Form CA-7 requesting
wage-loss compensation for the period January 22 to April 27, 2015. It noted that appellant
claimed that appellant was sent home because no work was available. OWCP requested that the
employing establishment clarify whether appellant was sent home because no work was
available during the claimed period.

6

This report was dated May 19, 2015.

5

Dr. Bell submitted a June 22, 2015 report and explained that on April 14, 2015 Dr. Staton
gave appellant an injection to her thumb. He related that appellant experienced significant pain
and was taken off work from April 14 to 20, 2015 due to her adverse reaction to the injection.
Dr. Bell indicated that on April 20, 2015 appellant was reevaluated and taken off work for one
more week due to continued left hand symptoms. Appellant was released back to work with
restrictions on April 27, 2015.
The employing establishment’s HR management specialist responded to OWCP by
e-mail dated June 23, 2015 and explained that appellant submitted a January 23, 2015 medical
report with restrictions of lifting five pounds for a six-hour workday and a January 30, 2015
medical document, which recommended total disability from January 20 through
February 20, 2015. The HR management specialist asserted that appellant did not come to work.
She related that appellant then provided a medical document dated February 20, 2015 which
authorized appellant to work with restrictions of lifting five pounds and then submitted another
medical report dated April 17, 2015 for total disability from February 21 through
March 11, 2015. The HR management specialist related that appellant had not been sent home.
She noted that OWCP accommodated appellant whenever she chose to come to work. The HR
management specialist reported that appellant submitted medical documentation with restrictions
of lifting up to 15 pounds. Appellant returned to work on March 12, 2015 working eight hours
per day until April 15, 2015. She related that appellant then provided a medical documentation
dated April 14, 2015 with a lifting restriction of 15 pounds and another medical documentation
dated April 27, 2015 with a lifting restriction of 10 pounds. Appellant returned to work on
April 28, 2015 and had been working eight hours a day through present. She also noted that the
employing establishment now had a signed job offer dated June 22, 2015.
On June 22, 2015 the employing establishment offered appellant a modified-duty
assignment as a sales and distribution clerk. Appellant accepted the position.
Appellant asserted in a handwritten statement dated June 29, 2015 that she was “fully
trapped” by management. She alleged that what she wrote in her earlier letter was true that
management told her to get a letter from her doctor about her disability because they could not
do anything about her claim. Appellant explained that when Dr. Stafford gave her a note on
May 19, 2015 regarding disability for the period January 16 to March 11, 2015, the employing
establishment then said that appellant could not work because she was disabled. She alleged that
management did not want to be involved in the situation and they told the HR management
specialist that appellant was kept off work because her claim was not approved. Appellant
questioned why the employing established called her to work on March 12, 2015 if her claim
was not approved. She reiterated that she was “trapped” in both situations, but the bottom line
was that she was unable to work from January 11 through March 11, 2015 against her wishes.
Appellant also noted that on April 6, 14, and 20, 2015 she worked from 5:00 a.m. to 9:30 a.m.
and then had a doctor’s appointment. She explained that the nurse put the wrong date to resume
work. Appellant reiterated that on April 14, 2015 Dr. Staton gave her a shot, which was very
painful. As a result, she was off work for another two weeks until April 28, 2015 when she
resumed work. Appellant requested that OWCP provide her compensation.
By decision dated June 29, 2015, OWCP denied appellant’s claim for wage-loss
compensation benefits for the period January 22 through April 27, 2015. It found that the

6

medical evidence of record failed to establish that she was disabled from work or entitled to
wage-loss compensation during the claimed period as a result of her work injury. OWCP noted
that although appellant claimed that the employing establishment sent her home because no work
was available, the employing establishment had refuted her assertion that no work was available.
Appellant continued to receive medical treatment from Dr. Bell. In a report dated
June 30, 2015, he related that appellant had a left hand thumb injury and still struggled to work
due to continuous pain. Dr. Bell recommended that appellant continue to work with her same
restrictions. In a July 27, 2015 report, he examined appellant again for pain and provided
physical examination findings. Dr. Bell indicated that appellant had been doing fairly well
working full-time light duty without overtime, but this past Saturday she had a significant flareup and was unable to go to work on Saturday and today. He recommended that appellant return
to work tomorrow and provided a duty status report, which noted that appellant was off work on
July 25 and 27, 2015 due to pain.
On August 19, 2015 OWCP received appellant’s request for reconsideration. Appellant
reiterated that she had been off work since January 22, 2015 because she was instructed by the
employing establishment to use sick leave and LWOP. She asserted that she attempted to return
to work with her medical restrictions, but was informed that there was no work available for her.
Appellant noted that she was allowed to return to work in March 2015 after she asked her
physician to raise her restriction to 15 pounds. She requested that the employing establishment
provide proof that they offered her employment and pointed out that she was never given a
formal job offer until a few weeks ago. Appellant resubmitted the June 2015 offer of modified
assignment.
Appellant filed another claim for wage-loss compensation on August 20, 2015 for
intermittent disability during the period June 4 to July 27, 2015. On the reverse side of the claim
form, the employing establishment verified that appellant used 28.72 hours of LWOP. In a time
analysis form, appellant indicated that on June 4, July 25, and July 27, 2015 she was off work
due to pain. She related that on June 9 and 30, 2015 she worked for five hours and had a
doctor’s appointment.
In a handwritten letter dated August 21, 2015, appellant asserted that she submitted
sufficient documentation to establish that her supervisor kept her off work from January 16
through March 2015 because they did not have any work for her. She noted that management
did not offer her a work assignment within her work restrictions until June 2015. Appellant
alleged that her case examiner in Houston, TX, the injury department, and the postmaster’s
secretary were all aware of her situation that she had been calling from day one and that her
supervisor put her off the clock. She provided a grievance outline worksheet from her union,
which requested that the employing establishment restore her annual and sick leave and all
benefits earned for the period that she was on workers’ compensation.
By letter dated September 10, 2015, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim for intermittent wage-loss compensation for the period
June 4 through July 27, 2015. It authorized payment for a total of 8.72 hours for medical
appointments on June 9 and 30, and July 27, 2015. OWCP requested additional evidence in
support of the remainder of her claim for wage-loss disability in order to establish that she was

7

unable to work on June 4, July 25 and 27, 2015 as a result of her accepted condition. Appellant
was afforded 30 days to submit the requested information.
In an October 14, 2015 work excuse note, Dr. Stafford related that appellant had an
appointment in his office on October 14, 2015 and should remain off work on October 14
and 15, 2015. He noted that appellant did repetitive work with her hands and was restricted to
lift no more than 10 pounds.
By decision dated February 25, 2016, OWCP modified the June 29, 2015 denial decision.
It noted that the medical evidence of record was sufficient to establish that appellant was unable
to work for the period April 14 through 20, 2015 because she had an adverse reaction to an
injection. OWCP also found sufficient medical evidence to demonstrate that appellant attended a
medical appointment on April 27, 2015, which afforded her up to four hours of wage-loss
compensation for this date. However, with regard to the remaining claimed periods of disability,
appellant did not meet her burden of proof to establish that she was unable to work for the
remaining periods January 22 to April 13, 2015 and April 21 to 25, 2015 as a result of her
accepted bilateral carpal tunnel syndrome.
In a separate decision dated February 25, 2016, OWCP denied appellant’s claim for
wage-loss compensation for eight hours on June 4 and July 25, 2015 and for four hours on
July 27, 2015. It found that the medical evidence of record was insufficient to establish that
appellant was unable to work on the claimed dates as a result of her accepted condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.8 The term
disability is defined as the incapacity because of an employment injury to earn the wages the
employee was receiving at the time of the injury.9
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.10 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work.11 When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she hurt too much to work, without objective findings of

7

Supra note 2.

8

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

9

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999).

10

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

11

Dean E. Pierce, 40 ECAB 1249 (1989).

8

disability being shown, the physician has not presented a medical opinion, supported by medical
rationale, on the issue of disability or a basis for payment of compensation.12
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative, and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.13
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.14
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome as a result of
her employment duties. She stopped work on January 16, 2015 and returned to modified work
on March 12, 2015. Appellant stopped work again on April 14, 2015 and returned on
April 28, 2015. She filed claims for wage-loss compensation for intermittent periods of
disability from January 22 to April 27, 2015, also including dates she did not work due to
medical appointments. OWCP granted appellant disability compensation for the period April 14
to 21, 2015, but denied wage-loss compensation for the remaining period.
The Board finds that appellant has failed to establish total disability during those periods
due to the accepted conditions of bilateral carpal tunnel syndrome.
During appellant’s alleged period of disability she received medical treatment from
Dr. Stafford. In reports dated January 23 to March 3, 2015, Dr. Stafford reviewed appellant’s
history and provided findings on examination. He diagnosed carpal tunnel syndrome of the left
hand and atrophy of the thenar space of the left hand. Dr. Stafford opined that appellant’s
condition was a work-related injury since it occurred as a result of accumulative damage of the
environment that was associated with the employing establishment. He provided a duty status
report dated January 23, 2015 in which he indicated that appellant could work with restrictions
beginning January 24, 2015. Dr. Stafford subsequently submitted contradictory work excuse
notes in which he related that appellant should remain off work from January 20 through
March 11, 2015. Although he indicated that appellant should remain off work for the period
January 20 to March 11, 2015, he did not provide any medical rationale explaining how
appellant’s inability to work was causally related to the accepted employment condition of
bilateral carpal tunnel syndrome.15 Dr. Stafford did not explain, with supporting medical
12

See Fereidoon Kharabi, 52 ECAB 291 (2001).

13

C.G., Docket No. 16-1503 (issued May 17, 2017).

14

Amelia S. Jefferson, supra note 10.

15

See G.C., Docket No. 16-1503 (issued May 17, 2017).

9

rationale, how or why appellant’s accepted carpal tunnel condition caused any period of
disability.16 The Board therefore finds that Dr. Stafford’s reports failed to establish that
appellant was disabled for work as a result of her accepted bilateral carpal tunnel syndrome. His
opinion, therefore, is of diminished probative value.17
Dr. Bell’s reports dated March 9 and April 6, June 9 and 22, 2015 also fail to establish
appellant’s alleged disability due to the accepted condition of bilateral carpal tunnel syndrome.
The Board notes that Dr. Bell noted hand pain, but only diagnosed basilar thumb arthritis, which
was not an accepted condition. Dr. Bell did not reference appellant’s accepted condition of
bilateral carpal tunnel syndrome. As noted, when an employee returns to light-duty work, he or
she has the burden to establish a recurrence of disability due to the employment-related
conditions, and that he or she cannot perform such light duty.18 The Board finds that Dr. Bell’s
reports are also insufficient to establish that she is entitled to wage-loss compensation on June 4
and July 25 and 27, 2015 as a result of her accepted condition. Again, Dr. Bell’s reports
reference appellant’s left thumb condition, rather than her accepted carpal tunnel syndrome.
Because Dr. Bell failed to provide medical rationale to support an opinion that appellant was
disabled due to her accepted employment condition, his reports are insufficient to establish
appellant’s claim.
Appellant also submitted an April 14, 2015 report from Dr. Staton. She related that she
saw appellant for complaints of left thumb pain, and diagnosed osteoarthritis of the left thumb.
Dr. Staton provided appellant with work restrictions, but she did not indicate that appellant was
disabled from work due to the accepted condition of bilateral carpal tunnel syndrome. The issue
of whether a claimant’s disability is related to an accepted condition is a medical question, which
must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to the employment injury and
supports that conclusion with sound medical reasoning.19 As Dr. Staton did not provide a
rationalized medical opinion that appellant was disabled from work due to her accepted
condition, her opinion is of limited probative value.
The Board finds however that the case is not in posture for decision regarding whether
appellant is entitled to compensation for medical treatment on the following dates: January 23
and March 3, 2016.20 The record contains evidence that appellant was examined by Dr. Stafford
on these dates, and that he diagnosed carpal tunnel syndrome. OWCP’s procedures provide that
wages lost for compensable medical examination or treatment may be reimbursed.21 It notes that
16

Supra note 13.

17

S.B., Docket No. 13-1162 (issued December 12, 2013).

18

Id.

19

See G.B., Docket No. 16-1003 (issued December 5, 2016).

20

Although the record contains evidence that appellant received medical treatment on February 16 and 20, 2016,
the time analysis forms do not indicate any claimed wage-loss compensation for those dates.
21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19
(February 2013).

10

a claimant who has returned to work following an accepted injury or illness may need to undergo
examination or treatment and such employee may be paid compensation for wage loss while
obtaining medical services and for a reasonable time spent traveling to and from the medical
provider’s location.22 As a rule, no more than four hours of compensation or continuation of pay
should be allowed for routine medical appointments. Longer periods of time may be allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care.23
The case will be remanded for payment of up to four hours of wage-loss compensation
for each of these medical appointments and travel time.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she was
unable to work for the period January 22 to March 11, 2015 and on June 4 and July 25 to 27,
2015 as a result of her accepted carpal tunnel condition. The Board also finds that this case is
not in posture for decision regarding appellant’s claimed reimbursement for medical
appointments on January 23 and March 3, 2016.

22

Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

23

Supra note 21 at Part 3 -- Medical, Administrative Matters, Chapter 3.900.8 (November 1998).

11

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part. The case is remanded for
further development consistent with this decision of the Board.
Issued: August 16, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

